Citation Nr: 1401247	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-22 413A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) 
in Togus, Maine



THE ISSUE

Whether outpatient chiropractic treatment on April 14th, 21st, and 28th of 2010 for a spine disorder was authorized by VA.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1979 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the VAMC.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

In a December 2013 statement ("Motion to Dismiss Appeal"), the Veteran and his representative indicated that the appeal was being withdrawn as to the issue of VA authorization for outpatient chiropractic treatment, given that VA had paid the invoices for the Veteran's outstanding medical expenses.      


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of VA authorization for outpatient chiropractic treatment for a lumbar spine disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a December 2013 statement ("Motion to Dismiss Appeal"), the Veteran and his representative indicated that the appeal was being withdrawn as to the issue of VA authorization for outpatient chiropractic treatment for the lumbar spine for the dates of April 14th, 21st, and 28th of 2010.  

It was noted that, in July 2011 emails, VA personnel stated that they had paid the invoice for the claimed medical expenses, thus fully satisfying the claim underlying the Veteran's appeal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration for this particular issue.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


